Matter of Isabella (2018 NY Slip Op 07627)





Matter of Isabella


2018 NY Slip Op 07627


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


1239 CAF 17-01212

[*1]WHOSE FIRST NAME IS ISABELLA  ROBIN A.H. AND LACEY N.R.D., PETITIONERS-RESPONDENTS, 	 ERIC F., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


PAUL A. NORTON, CLINTON, FOR RESPONDENT-APPELLANT. 
LAW OFFICES OF GUSTAVE J. DETRAGLIA, JR., UTICA (MICHELE E. DETRAGLIA OF COUNSEL), FOR PETITIONERS-RESPONDENTS.
PETER J. DIGIORGIO, JR., UTICA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Oneida County (Joan E. Shkane, J.), entered June 14, 2017. The order determined, inter alia, that the consent of respondent is not required for the adoption of the subject child. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on July 12, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court